DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthis et al. (US 2008/0132957 A1).
Claim 1. Matthis et al. disclose a spinal fixation device, comprising: a body portion (shank 202) including a stud portion (second portion 223) projecting from a bottom portion (first portion 221) along a stud axis (see Fig. 11 inset), the stud portion defining an opening (groove 224) extending into the stud portion along a radial direction with respect to the stud axis, and the bottom portion configured to be affixed with respect to a spinal bone; an outer housing (receiving part 4) having a bore (bore 42) extending through the outer housing along a bore axis (see Fig. 11 inset), the outer housing positionable on the stud portion; and an inner housing (head 203) having an opening (groove 234) therein passing through a wall (inner wall of head 203) of the inner housing along the radial direction, the inner housing positionable in a received position extending through the bore of the outer housing with the inner housing being between the outer housing and the stud portion, wherein, in the received position, the inner housing receives the stud portion so as to constrain movement between the body portion and the inner housing to rotation about the stud axis and so as to preclude pivoting between the inner housing and the stud portion about any axis other than the stud axis (see para. 0043, which states that there is a monoaxial connection between shank 202 and receiving part 4), and the opening of the stud portion is alignable with the opening defined in the inner housing such that a linear pin axis (see Fig. 11 inset) extends along the radial direction between the opening of the inner housing and the opening of the stud portion (Figs. 10-11).  
[AltContent: textbox (Stud Axis and Bore Axis)][AltContent: textbox (Linear Pin Axis)]













Claim 2. Matthis et al. disclose wherein the bottom portion defines a hook-shaped configuration (see para. 0056, which states that a hook is an alternate configuration to bone threads) (Figs. 10-11).  
Claim 3. Matthis et al. disclose wherein the stud portion defines a first annular groove (groove 224) and the inner housing defines a second annular groove (groove 234), the spinal fixation device further comprising a ring member (snap ring 7) positionable within each of the first and second annular grooves to lock the inner housing to the body portion, and to thereby fixedly couple the outer housing to the stud portion (Figs. 10-11).  
Claim 4. Matthis et al. disclose wherein the ring member is flexible (see para. 0026) (Figs. 10-11).  
Claim 5. Matthis et al. disclose wherein the ring member has a C-shaped configuration (see Fig. 4c) which allows the ring member to flex, thereby allowing the ring member to expand for attachment to the stud portion (see paras. 0026 and 0046) (Figs. 10-11).  
Claim 6. Matthis et al. disclose wherein the ring member has an inner diameter that is slightly less than an outer diameter of the first annular groove of the stud portion, and wherein the ring member has an outer diameter that is slightly greater than an inner diameter of an interior of the inner housing (see Fig. 11) (Figs. 10-11).  
Claim 7. Matthis et al. disclose wherein the inner housing includes first and second arms (see arms separated by cylindrically-shaped recess 252) extending therefrom and defining a U-shaped slot (cylindrically-shaped recess 252) therebetween, the U-shaped slot configured to releasably receive a spinal rod (Figs. 10-11).  
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richelsoph (US 6,171,311 B1).
Claim 20. Richelsoph discloses a spinal fixation device, comprising: a body portion (insert 16 and rod 20) including a stud portion (threaded shaft 44) projecting along an axis (axis 40) from a bottom portion (base wall 36, side walls 32 and 34, and rod 20), the bottom portion defining an elongated cylindrical rod (rod 20) extending linearly along a longitudinal axis (into page in Fig. 2) transverse to the axis of the stud portion; an outer housing (connector 10) having a bore (opening 52) and being positionable on the stud portion; and an inner housing (nut member 54) positionable in a received position extending through the bore of the outer housing with the inner housing being between the outer housing and the stud portion (see Fig. 1), wherein, in the received position, the inner housing receives the stud portion so as to constrain movement between the body portion and the inner housing to rotation about a single axis (prior to fully tightening nut member 54, insert 16 would be rotatable around axis 40) (Figs. 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matthis et al. (US 2008/0132957 A1) in view of Richelsoph et al. (US 6,010,503 A).
Matthis et al. fail to disclose wherein the outer housing is configured to be repositionable with respect to the inner housing between an unlocked position, in which the first and second arms are permitted to flex to receive the spinal rod in the U-shaped slot, and a locked position, in which the inner and outer housings are taper locked such that the arms are configured to securely grip the spinal rod disposed in the U-shaped slot (claim 8) and wherein a top surface of the inner housing is configured to be substantially co-planar with a top surface of the inner housing when the outer housing is in the locked position (claim 9).
	Richelsoph et al. teach a spinal fixation device comprising: a body portion (screw member 44) including a stud portion (head portion 46); an outer housing (receiving mechanism 12); and an inner housing (insert member 20) positionable between the outer housing and the stud portion, the inner housing configured to fixedly couple the outer housing to the stud portion (Figs. 1A-2).  The inner housing includes two arms (arm portions 32, 34) that are spaced-apart from one another to define a U-shaped slot (U-shaped surface 36) configured to receive a spinal rod (rod member 14) (Figs. 1A-2).  The two arms of the inner housing are flexible and configured to releasably connect the spinal rod within the slot (compare Fig. 1A to Fig. 1B).  The outer housing is configured to be repositionable with respect to the inner housing between an unlocked position (see Fig. 1A) in which the arms are permitted to flex to receive the spinal rod in the U-shaped slot, and a locked position (see Fig. 1B) in which the inner and outer housings are taper locked so that the arms are configured to securely grip the spinal rod disposed in the U-shaped slot (Figs. 1A-2).  The top surfaces of the inner and outer housings are substantially co-planar (see Fig. 1B) when the outer housing is in the locked position (Figs. 1A-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer housings of Matthis et al. such that the outer housing is configured to be repositionable with respect to the inner housing between an unlocked position, in which the first and second arms are permitted to flex to receive the spinal rod in the U-shaped slot, and a locked position, in which the inner and outer housings are taper locked such that the arms are configured to securely grip the spinal rod disposed in the U-shaped slot (claim 8), wherein a top surface of the inner housing is configured to be substantially co-planar with a top surface of the inner housing when the outer housing is in the locked position (claim 9), as suggested by Richelsoph et al., as doing so would simplify the assembly of the spinal fixation device by eliminating the need for a securing element (see securing element 61 in Figs. 10-11 of Matthis et al.), which would also reduce the risk of unwanted in situ disassembly of the device due to backout of the securing element from the outer housing.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive.  It is noted that Applicant alleges that claims 1 and 11 remain distinguished over Matthis because of the limitation regarding constraining movement between the body portion and the inner housing to rotation about the axis of the stud portion (see pg. 7). The Examiner disagrees.  Matthis satisfies this limitation in the embodiment shown in Fig. 10 (see para. 0043, which states that such embodiment is a monoaxial connection between shank 202 and receiving part 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773